Citation Nr: 1103942	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  02-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis.       

2.  Entitlement to service connection for high blood pressure 
(hypertension), to include as secondary to service-connected 
posttraumatic stress disorder with depressive disorder.  

3.  Entitlement to service connection for a heart disability, to 
include as secondary to service-connected posttraumatic stress 
disorder with depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2001 and November 2004 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Houston, Texas.                  

In the May 2001 rating action, the RO denied the Veteran's claim 
for service connection for cervical spondylosis.  The Veteran 
subsequently filed a timely appeal.  

By the November 2004 rating action, the RO denied the Veteran's 
claims for service connection for anxiety, high blood pressure, 
and a heart disability.  In that same rating action, the RO also 
determined that the Veteran had not submitted new and material 
evidence to reopen his claims for service connection for acute 
left epididymitis, degenerative joint disease with spondylosis 
and sensory radiculopathy, and chloracne secondary to Agent 
Orange exposure.  In December 2004, the Veteran filed a notice of 
disagreement (NOD) in which he disagreed with the denial of his 
claims for service connection for anxiety, high blood pressure, 
and a heart disability.  In February 2005, he filed another NOD 
in which he disagreed with the RO's determination that he had not 
submitted new and material evidence to reopen his claims for 
service connection for acute left epididymitis and chloracne 
secondary to Agent Orange exposure.  The RO issued a statement of 
the case (SOC) in April 2007.  However, in the Veteran's April 
2007 substantive appeal (VA Form 9), the Veteran specifically 
noted that he was only appealing the issues for service 
connection for anxiety, high blood pressure, and a heart 
disability.  See 38 C.F.R. § 20.202 (2010); Ledford v. West, 136 
F.3d 776, 770-80 (Fed. Cir. 1998).  As the Veteran did not 
perfect his appeal of the claims for whether new and material 
evidence had been submitted to reopen the claims for service 
connection for acute left epididymitis and chloracne secondary to 
Agent Orange exposure, these matters are not in appellate status. 

In June 2002, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a hearing at the Central Office in 
Washington, D.C.  A copy of the transcript of that hearing is of 
record.  

In a decision dated in August 2002, the Board denied the claim 
for service connection for cervical spondylosis.  The Veteran and 
his representative at the time appealed the case to the United 
States Court of Appeals for Veterans Claims (Court).  By Order 
dated in July 2004, the Court vacated the 2002 Board decision and 
remanded the matter for further development.  The Board was 
unable to proceed due to the filing of a notice of appeal to the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In light of the appeal to the Federal Circuit, the 
Board did not have jurisdiction until the Court issued a mandate.  
In February 2008 it was ordered that the stay of proceedings be 
lifted and the judgment of the Court be summarily affirmed.  The 
case was then returned to the Board and in November 2008, the 
Board remanded this case for additional development.  The 
purposes of this remand have been met and the case is ready for 
appellate consideration.

In a June 2010 rating action, the RO granted the Veteran's claim 
for service connection for posttraumatic stress disorder (PTSD) 
with depressive disorder, also claimed as anxiety.  At that time, 
the RO assigned a 30 percent disabling rating, effective from 
November 21, 2002, and a 70 percent rating, effective from 
October 19, 2009.  The Veteran was informed of this determination 
and of his appellate rights in July 2010.  Thus, although the 
claim for service connection for anxiety was originally developed 
for appellate review, given that service connection was 
ultimately granted by the RO [the Veteran's anxiety is a part of 
his service-connected PTSD with depressive disorder], this issue 
is no longer in appellate status.  In addition, the Veteran has 
not initiated an appeal with respect to either the ratings or the 
effective dates assigned, by the submission of an NOD; and, 
hence, these separate issues are not now in an appellate status.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997).

The Veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That is, 
he has been found unemployable due to the totality of his 
service-connected disability and is in receipt of a 100 percent 
disability evaluation.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).    

With respect to the claim for service connection for cervical 
spondylosis, the Board notes that this claim was last adjudicated 
in a May 2009 supplemental SOC (SSOC).  Additional evidence 
regarding the aforementioned claim was associated with the claims 
file after issuance of the May 2009 SSOC.  This evidence includes 
VA Medical Center (VAMC) outpatient treatment records, dated from 
January 2005 to June 2010, and private medical records, dated 
from November to December 2002.  However, this evidence is either 
cumulative, duplicative, or repetitive of the clinical and 
administrative evidence of record, and does not provide any 
evidence or argument not already of record.  Thus, remand for 
issuance of a new SSOC reflecting consideration of this 
additional evidence is not required.  See 38 C.F.R. § 19.31, 
19.37 (2010).

The issues of entitlement to service connection for high blood 
pressure (hypertension) and a heart disability, both to include 
as secondary to service-connected PTSD with depressive disorder, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence does not show a cervical spine disability, 
to include degenerative disc disease of the cervical spine and 
cervical spondylosis, during service or for many years 
thereafter; there is a preponderance of evidence against a nexus 
between a current diagnosis of a cervical spine disability, to 
include degenerative disc disease of the cervical spine and 
cervical spondylosis, and any incident of service.  


CONCLUSION OF LAW

Service connection for a cervical spine disability, to include 
degenerative disc disease of the cervical spine and cervical 
spondylosis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.316 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 2001, 
September 2004, and December 2008 letters sent to the Veteran by 
the RO adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Id., at 486.  This notice must 
also inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted.  Id.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
April 2001, September 2004, and December 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his claim, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the December 2008 letter also informed the 
Veteran about how VA determines effective dates and disability 
ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in April 2001, prior to the appealed 
from rating decision, along with the subsequent notice provided 
in September 2004 and December 2008, after the decision that is 
the subject of this appeal.  Despite any timing deficiency, the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
there is a preponderance of evidence against the Veteran's claim 
for service connection for a cervical spine disability, to 
include degenerative disc disease of the cervical spine and 
cervical spondylosis, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot.      

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in March 2009, which was thorough in 
nature and provided a competent opinion addressing the contended 
causal relationship between service and the Veteran's current 
cervical spine disability, to include degenerative disc disease 
of the cervical spine and cervical spondylosis.  The Board finds 
that the medical evidence of record is sufficient to resolve this 
appeal; the VA has no further duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

The Board is mindful of the arguments advanced by the Veteran's 
representative that the VA examination provided to the Veteran in 
March 2009 was inadequate.  In the March 2009 VA examination 
report, the examiner concluded that the Veteran's current 
cervical spine disability, diagnosed as degenerative disc disease 
of the cervical spine, was not related to his period of active 
military service.  In support of his opinion, the examiner noted 
that the Veteran's service treatment records were negative for 
any complaints or findings of a cervical spine disability or 
injury.  The examiner also indicated that the earliest evidence 
of a cervical spine disability was in 1986 and 1987, 
approximately 16 years after the Veteran's discharge, when the 
Veteran had x-rays taken which showed mild degenerative disc 
disease of the cervical spine.  The Veteran's representative 
maintained that because the rationale for the unfavorable opinion 
from the VA examiner was that there was no documentation of the 
ongoing complaints reported by the Veteran, the examination was 
in violation of Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006), wherein the United States Court of Appeals for the Federal 
Circuit determined that the Board erred by finding that a 
claimant's report of in-service symptoms lacked credibility 
solely because there was no objective medical evidence 
corroborating those symptoms at the time.  

The Board notes that according to the Veteran, he injured his 
neck during service and subsequently developed chronic neck pain.  
In this regard, the Veteran is competent to report what comes to 
him through his senses, which would include experiencing neck 
pain during and after service.  See Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board recognizes that the examiner from the Veteran's March 
2009 VA examination report did not address the fact that the 
Veteran was competent to testify as to symptoms such as neck 
pain.  However, the Board observes that it is not the duty of the 
VA examiner to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  Indeed, such is the Board's responsibility.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see 
also Owens v. Brown, 7 Vet. App. 429, 433 (1995); and Elkins v. 
Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ["Fact-finding in 
veteran's cases is to be done by the expert BVA [the Board] . . . 
."].  The VA examiner's duty is to provide medical information.    

The Board notes that although the Veteran is competent to testify 
as to symptoms such as neck pain, as a lay person, he is not 
competent to render a diagnosis or offer an opinion as to medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Therefore, this is not a case in which the Veteran's beliefs 
alone can serve to establish any association between the 
Veteran's current cervical spine disability, to include 
degenerative disc disease of the cervical spine and cervical 
spondylosis, and his period of service, to include his claimed 
in-service neck injury.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  In addition, the Board is not 
relying solely upon a general absence of complaints during and 
after service.  Rather, it is also relying on the fact that at 
the time of the Veteran's separation examination in April 1970, 
the Veteran's spine and other musculoskeletal system were 
clinically evaluated as "normal."  Moreover, the first evidence 
of record of a cervical spine disability, including x-ray 
evidence actually documenting arthritis in the Veteran's cervical 
spine, is in 1986, approximately 16 years after the Veteran's 
separation from the military.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period of 
absence of complaints].  The Board observes that the Veteran's 
cervical spine arthritis is diagnosed on the basis of clinical 
and x-ray examinations.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2010) (degenerative arthritis must be confirmed by x-ray to 
qualify as a ratable entity).  Specialized education and/or 
training are required for a determination as to such diagnosis or 
to determine the etiology of arthritis.  The Veteran is not 
competent to provide an opinion on an earlier diagnosis or the 
causation of his degenerative arthritis of the cervical spine.  
However, the examiner from the Veteran's March 2009 VA 
examination is competent to provide such an opinion and he opined 
that when the Veteran was diagnosed with degenerative disc 
disease of the cervical spine in 1986, there was no indication of 
any traumatic cause of the cervical spine arthritis.  Rather, the 
examiner linked the Veteran's cervical spine arthritis to his 
age.  Accordingly, in light of the above, the Board finds that 
the "normal" evaluation of the Veteran's spine upon his 
discharge, and the absence of pertinent abnormal findings for so 
many years are more credible and persuasive than the lay 
statements provided by the Veteran over 31 years after his 
discharge.    

As stated above, the VA examiner's duty is to provide medical 
information.  In this case, the examiner from the Veteran's March 
2009 VA examination provided medical evidence that was sufficient 
to resolve this appeal.  Thus, the Board finds that the March 
2009 VA examination was adequate in order to render a decision on 
the merits of the Veteran's claim.

The Board further observes that the evidence of record includes a 
decision letter from the Social Security Administration (SSA), 
dated in November 2003, in which the SSA determined that the 
Veteran was disabled under the Social Security Act and was 
thereby entitled to Social Security disability benefits.  In the 
letter, the SSA noted that the Veteran had numerous disabilities, 
including cervical spondylosis.  The Board notes that the records 
of the November 2003 decision are not currently contained in the 
claims file.  Nevertheless, the Board finds that the SSA records 
are not necessary to a decision on the claim before the VA.  In 
its decisions, the SSA is concerned with an applicant's current 
situation, whereas in adjudicating a claim for service 
connection, VA is concerned with evidence reflecting a nexus 
between a current disability and active military service, or 
service-connected disability.  The record currently contains 
ample evidence reflecting the Veteran's disability on appeal and 
he has not asserted that SSA records are necessary to the 
adjudication of this appeal.  Thus, the Board finds that remand 
to obtain any SSA records pertaining to the disability on appeal 
would constitute a waste of judicial and administrative 
resources, and that an informed and complete decision may be 
reached without the delay inherent in obtaining these records.

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Laws and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 C.F.R. 
§ 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).


III.  Factual Background

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from April 1968 to April 1970, including 
service in Vietnam from September 1968 to July 1969.  He received 
the Vietnam Service Medal with 2 bronze stars and the Vietnam 
Campaign Medal with 60 devices.  The Veteran's Military 
Occupational Specialty (MOS) was as a light vehicle driver.

The Veteran's service treatment records are negative of any 
complaints or findings of a cervical spine injury or disability, 
to include degenerative disc disease of the cervical spine and/or 
cervical spondylosis.  In April 1970, the Veteran underwent a 
separation examination.  At that time, in response to the 
question of whether he had ever had or if he currently had a 
history of broken bones, arthritis or rheumatism, and/or bone, 
joint, or other deformity, the Veteran responded "no."  The 
Veteran's spine and other musculoskeletal system were clinically 
evaluated as "normal."  

VA Form 21-526e (Veteran's Application for Compensation or 
Pension at Separation from Service), dated and received in April 
1970, is negative for any claim of neck sickness, disease or 
injury.

VAMC outpatient records show that in February 1986, an x-ray was 
taken of the Veteran's cervical spine.  The x-ray was interpreted 
as showing narrowing disc space at C5-6 and osteophytes at C-5.  
In the radiologic report, it was indicated that the specific 
reason for the requested x-ray was lower back pain radiating down 
the left leg.  An electromyograph from March 1987 was interpreted 
as showing no evidence of radiculopathy in C6-7.  An 
electromyograph of the left leg and arm, done at the same time, 
was reported to be negative.  In September 1987, the Veteran 
complained of neck pain.  He also stated that he had numbness in 
his left thumb and index finger.  According to the Veteran, he 
gained some relief with Motrin and Elavil.  The history disclosed 
some osteoarthritis on the cervical spine from one year ago and 
that cervical-spine series showed osteophytes at C5-6 without 
foraminal encroachment.  Physical examination revealed left neck 
spasm.  Cranial nerves II-XII were intact.  Motor was 5/5 with 
some pain in C5-6, thumb, and index finger.  Sensory examination 
showed some patchy decrease.  X-rays were taken and interpreted 
to show mild narrowing and osteophytes C5-6, but were otherwise 
unremarkable.  The assessment was radicular pain.  

Additional VAMC outpatient treatment records reflect that the 
Veteran presented with sciatic pain in May 1988, complaining of 
pain down his left leg after sitting. He stated that it felt as 
if something was "pushing out" approximately midline of 
buttocks.  Following the physical examination, the assessment was 
possible sciatica.  The Veteran presented in December 1993, 
complaining of several months of left shoulder and left arm pain 
and lower back pain.  He denied a history of back trauma.  X-rays 
were interpreted to show narrowing at C5-6 and C6-7 with neural 
foramina narrowing bilaterally.  The assessment was left leg 
radicular pain.  In June 1997, the Veteran sought treatment for 
complaints of numbness in the left side of his body since January 
1996, which was progressively worsening.  No diagnosis was made.  
The Veteran presented in July 1998, complaining of intermittent 
pain in his left leg that traveled all the way down and weakness.  
The diagnosis was left sciatica.  In April 1998, x-rays were 
taken of the Veteran's cervical spine and were interpreted as 
showing severe degenerative changes of the lower spine and 
bilateral small cervical ribs at C7.

VAMC outpatient treatment records further reflect that in March 
2000, the Veteran complained of right-sided neck and right jaw 
pain.  The diagnosis was musculoskeletal pain.  In November 2000, 
the Veteran underwent a MRI (magnetic resonance imaging) of his 
cervical spine.  The MRI was interpreted as showing the 
following: (1) degenerative disc disease at C4-5, C5-6, and C6-7, 
including decreased disc height, circumferential annular bulges, 
and hypertrophic changes of the endplates; cerebrospinal fluid 
was effaced at C4-5 and the cord was displaced posteriorly, but 
the shape of the cord remained oval; (2) foraminal stenosis was 
minimal on the right at C4-5 and on the left at C5-6; no focal 
disc herniation; and (3) spinal cord size and signal intensity 
were normal; craniocervical junction was unremarkable.  In 
December 2000, the Veteran reported a history of an explosion 
injury in Vietnam and that he had cervical and lumbar pain since 
then.  The diagnoses were cervical spondylosis with stenosis, 
probable radiculopathy, and possible positional myelopathy.

In February 2001, the Veteran filed a claim for service 
connection for cervical spondylosis.  

VAMC outpatient treatment records also show that in September 
2001, the Veteran was diagnosed with cervical spondylosis, with 
right sensory radiculopathy, and severe cervical spine disease.  

In June 2002, the Veteran testified before the undersigned VLJ at 
a hearing at the Central Office in Washington, D.C.  At that 
time, he stated that while he was stationed in Vietnam, he had to 
help carry wounded soldiers to safety.  He indicated that he 
subsequently developed chronic pain in his neck.  

Private medical records show that in December 2002, the Veteran 
had x-rays taken of his cervical spine.  The x-rays were reported 
to show degenerative disc disease involving C4-5, C5-6, and C6-7, 
with anterior and posterior osteophyte formation and disc space 
loss.       

In a decision letter from the SSA, dated in November 2003, the 
SSA determined that the Veteran was disabled under the Social 
Security Act and was thereby entitled to Social Security 
disability benefits.

In March 2009, the Veteran underwent a VA examination.  At that 
time, the examiner stated that he had reviewed the Veteran's 
claims file.  According to the examiner, the Veteran's service 
treatment records showed no indication that the Veteran had ever 
complained about a neck problem during service.  There was no 
evidence that he was ever exposed to any type of explosion, nor 
was there any evidence of combat.  The earliest evidence of a 
cervical spine disability was in 1986 and 1987 when the Veteran 
had x-rays taken which showed mild degenerative disc disease of 
the cervical spine, primarily at C5 and C6.  In 1987, the Veteran 
saw a neurologist for neck pain.  At that time, he gave no 
history of an injury to his neck.  Thus, the first evidence of 
neck problems was approximately 16 years after the Veteran's 
discharge.  The examiner stated that during the period of time 
from the Veteran's discharge in 1970, to the first evidence of a 
neck disability in 1986, there was no evidence of any complaints 
from the Veteran of neck problems.  The examiner also noted that 
in a VA examination that was conducted in 1996, although the 
Veteran had complaints of low back pain, there was no evidence 
that he had any complaints related to his neck.  Following the 
physical examination, the examiner diagnosed the Veteran with 
degenerative disc disease of the cervical spine.  The examiner 
opined that the Veteran's cervical spine disability was not 
related to his period of active military service.  The examiner 
provided two primary bases for his opinion.  First, there was no 
evidence of an injury to the Veteran's cervical spine while he 
was in the military.  There was also no evidence showing that the 
Veteran had complaints of his cervical spine during service.  
Second, the first evidence of a cervical spine disability 
occurred 16 years after the Veteran's discharge.  That was a 16-
year period of time in which there was no medical evidence of 
neck problems and would indicate that there was no medical 
evidence of chronicity.  In addition, when the Veteran was 
diagnosed with degenerative disc disease of the cervical spine in 
1986, there was no indication of any traumatic cause of the 
cervical spine arthritis.  According to the examiner, obviously, 
over time, degenerative disease progressed as one aged, and with 
respect to the Veteran, there was an appearance of progression of 
that disease in the Veteran over the years.  Therefore, in light 
of the above, the examiner opined that the Veteran's cervical 
spine disability was not related to his period of military 
service.       


IV.  Analysis

Based on a thorough review of the record, the Board finds that 
there is a preponderance of evidence against the Veteran's claim 
for service connection for a cervical spine disability, to 
include degenerative disc disease of the cervical spine and 
cervical spondylosis.  

In this case, the Veteran contends that while he was stationed in 
Vietnam, he injured his neck following an explosion.  He 
maintains that he also injured his neck when he had to help carry 
wounded soldiers to safety.  According to the Veteran, following 
the injuries, he developed pain in his neck which he continued to 
experience after his discharge.  He reports that eventually, he 
was diagnosed with a cervical spine disability.  It is the 
Veteran's contention that he currently has a cervical spine 
disability, to include degenerative disc disease of the cervical 
spine and cervical spondylosis, that is related to his claimed 
in-service neck injuries.  

The Veteran's service treatment records are negative for any 
complaints or findings of a cervical spine injury or disability, 
to include degenerative disc disease of the cervical spine and 
cervical spondylosis.  The records show that in the Veteran's 
April 1970 separation examination, he denied any history of 
broken bones, arthritis or rheumatism, and/or bone, joint, or 
other deformity.  In addition, the Veteran's spine and other 
musculoskeletal system were clinically evaluated as "normal."  

The first evidence of record of a cervical disability, including 
x- ray evidence actually documenting arthritis in the Veteran's 
cervical spine, is in 1986, approximately 16 years after the 
Veteran's separation from the military.  In 1986, the Veteran had 
x-rays taken which showed mild degenerative disc disease of the 
cervical spine, primarily at C5 and C6.  In 2000, approximately 
30 years after the Veteran's discharge, the Veteran was diagnosed 
with cervical spondylosis.  With respect to negative evidence, 
the Court held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's condition 
for many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period of 
absence of complaints].

The Board also notes that, as there is no medical evidence of 
arthritis of the cervical spine within one year subsequent to 
service discharge, the presumptive provisions for this disease 
found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

The Board recognizes that the Veteran has a current disability of 
the cervical spine, diagnosed as degenerative disc disease of the 
cervical spine and cervical spondylosis.  However, there is no 
competent evidence of record of a nexus between the Veteran's 
currently diagnosed cervical spine disability and any incident of 
service, to include his claimed in-service neck injuries.  The 
Board observes that the only competent opinion that addresses the 
contended causal relationship, the VA clinician who examined the 
Veteran in March 2009, weighs against the claim.  In the March 
2009 VA examination report, the examiner specifically opined that 
the Veteran's current cervical spine disability, diagnosed as 
degenerative disc disease of the cervical spine, was not related 
to his period of active military service.  The examiner provided 
two primary bases for his opinion.  First, there was no evidence 
of an injury to the Veteran's cervical spine while he was in the 
military.  There was also no evidence showing that the Veteran 
had complaints of his cervical spine during service.  Second, the 
first evidence of a cervical spine disability occurred 16 years 
after the Veteran's discharge.  That was a 16-year period of time 
in which there was no medical evidence of neck problems and would 
indicate that there was no medical evidence of chronicity.  In 
addition, when the Veteran was diagnosed with degenerative disc 
disease of the cervical spine in 1986, there was no indication of 
any traumatic cause of the cervical spine arthritis.  Rather, the 
examiner linked the Veteran's cervical spine arthritis to his 
age.  This opinion opposes, rather than supports, the claim.

The only evidence of record supporting the Veteran's claim is his 
own opinion that he currently has cervical spine disability that 
is related to his period of service, specifically to his claimed 
in-service neck injuries.  However, the Veteran has not been 
shown to possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and his 
opinion thus does not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 
1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu, supra.  

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of a 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 V.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The Veteran is certainly competent to testify as to 
symptoms such as neck pain.  However, he is not competent to 
render a medical diagnosis.  With respect to the Veteran's 
currently diagnosed cervical spine disability, the Board observes 
that degenerative arthritis is diagnosed on the basis of clinical 
and x-ray examinations.  Specialized education and/or training 
are required for a determination as to such diagnosis or to 
determine the etiology of arthritis.  The Veteran is not 
competent to provide an opinion on an earlier diagnosis or the 
causation of his degenerative arthritis of the cervical spine.

In the instant case, the Board recognizes the Veteran's 
contention that during service, he injured his neck after an 
explosion and from carrying wounded soldiers to safety.  In this 
regard, the Board observes that the Veteran's service treatment 
records are negative for any evidence of an injury to the 
Veteran's neck.  However, even accepting as true that the Veteran 
injured his neck during service, the fact remains that his 
service treatment records, including his April 1970 separation 
examination, are negative for any complaints or findings of a 
cervical spine disability, to include degenerative disc disease 
of the cervical spine and cervical spondylosis.  In addition, the 
first post-service evidence of a diagnosis of a cervical spine 
disability is in 1986, approximately 16 years after the Veteran's 
separation from the military.

To the extent that the Veteran is claiming continuity of cervical 
spine  symptomatology (38 C.F.R. § 3.303(b)) during the 16-year 
gap between service and the first post-service diagnosis of a 
cervical spine disability, to include recurrent neck pain, the 
absence of any contemporaneously recorded medical or lay evidence 
of any neck symptoms for such a length of time weighs against the 
claim.  Maxson, supra.  In this case, the Board finds the fact 
that at the time of the Veteran's discharge, the Veteran's spine 
and other musculoskeletal system were clinically evaluated as 
"normal," and the absence of any relevant medical findings for 
that 16-year period outweigh the Veteran's history of neck 
symptoms during the period of time in question which was provided 
over three decades post-service.  As noted by the examiner from 
the Veteran's March 2009 VA examination, during that 16-year 
period between the Veteran's discharge and the first evidence of 
a cervical spine disability, there was no evidence of any 
complaints from the Veteran of neck problems.  Thus, the 
"normal" evaluation of the Veteran's spine upon his discharge, 
and the absence of pertinent abnormal findings for so many years 
are more credible and persuasive than the lay statements provided 
over 31 years later.  In addition, it is again important to note 
that the only competent opinion that addresses the contended 
causal relationship weighs against the claim.

In light of the above, the Board finds that there is no objective 
medical evidence showing that the Veteran had degenerative disc 
disease of the cervical spine and/or cervical spondylosis during 
service or within a year after his discharge.  In addition, there 
is no medical evidence of record relating any current cervical 
spine disability, to include degenerative disc disease of the 
cervical spine and cervical spondylosis, to any incident of 
service.  Therefore, in light of the above, the Board finds that 
there is a preponderance of evidence against the claim for 
service connection for a cervical spine disability, to include 
degenerative disc disease of the cervical spine and cervical 
spondylosis.  

In reaching this decision, the Board considered the doctrine of 
reasonable doubt. However, since there is a preponderance of 
evidence against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a cervical spine 
disability, to include degenerative disc disease of the cervical 
spine and cervical spondylosis, is denied.  


REMAND

As stated in the Introduction of this decision, following a 
November 2004 rating action in which the RO, in pertinent part, 
denied the Veteran's claims for service connection for high blood 
pressure (hypertension) and a heart disability, the Veteran filed 
a timely appeal with respect to both of these claims.  
Specifically, in his substantive appeal, dated in April 2007, he 
maintained that due to his anxiety, he developed high blood 
pressure and heart problems.  In this regard, the Board observes 
that subsequent to the Veteran's April 2007 substantive appeal, 
the Veteran was granted service connection for PTSD with 
depressive disorder, which included his anxiety.  Thus, given 
that the Veteran is currently service-connected for anxiety, his 
statements raise the issues of entitlement to service connection 
for high blood pressure (hypertension) and a heart disability, 
both as secondary to his service-connected PTSD with depressive 
disorder.  The Board notes that the Court has held that separate 
theories in support of a claim for a particular disability are to 
be adjudicated as one claim.  See Robinson v. Mansfield, 21 Vet. 
App. 545, 550-51 (2008), citing Bingham v. Principi, 421 F.3d. 
1346, 1349 (Fed. Cir. 2005).  However, the RO has not addressed 
the theory of service connection for high blood pressure 
(hypertension) and a heart disability, as secondary to service-
connected PTSD with depressive disorder, to include providing 
notice of what evidence and information is needed to substantiate 
this theory of the claims.  See 38 U.S.C.A. § 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.310 (2010).  Therefore, the RO 
should consider both theories for service connection after 
completing the development noted below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
with respect to the claims for service 
connection for high blood pressure 
(hypertension) and a heart disability, both 
to include as secondary to service-connected 
PTSD with depressive disorder.  The AMC/RO 
must (a) inform the claimant about the 
information and evidence not of record that 
is necessary to substantiate the claims for 
secondary service connection; (b) inform the 
claimant about the information and evidence 
that VA will seek to provide; and (c) inform 
the claimant about the information and 
evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

The AMC/RO must also notify the Veteran and 
his representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, 
for the purpose of implementing the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of 
the aggravation of a nonservice-connected 
disorder by service- connected disability.  
See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language 
that requires that a baseline level of 
severity of the nonservice-connected disease 
or injury must be established by medical 
evidence created before the onset of 
aggravation.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination with a 
physician with appropriate expertise to 
determine the nature and etiology of any high 
blood pressure (hypertension) and/or heart 
disability.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with the 
examination.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following questions:

(a) is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed high blood pressure 
(hypertension) was caused or aggravated by 
the Veteran's service- connected PTSD with 
depressive disorder?  

(b) is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed heart disability was 
caused or aggravated by the Veteran's 
service- connected PTSD with depressive 
disorder?

If the Veteran has high blood pressure 
(hypertension) and/or a heart disability that 
was aggravated by his service-connected PTSD 
with depressive disorder, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of the 
nonservice-connected high blood pressure 
(hypertension) and/or heart disability (e.g., 
slight, moderate) before the onset of 
aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

The examiner is also informed that 
aggravation is defined for legal purposes as 
a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the requested 
opinion without resorting to speculation, it 
should be so stated.

3.  After undertaking any additional 
development deemed necessary, the AMC/RO must 
adjudicate the Veteran's claims of 
entitlement to service connection for high 
blood pressure (hypertension), to include as 
secondary to service-connected PTSD with 
depressive disorder, and entitlement to 
service connection for a heart disability, to 
include as secondary to service-connected 
PTSD with depressive disorder, both on direct 
and secondary bases with consideration of all 
of the relevant evidence and the applicable 
law and regulations, to include 38 C.F.R. 
§ 3.310 and Allen, supra.  

4.  If the claims remains denied, the RO must 
provide the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to his Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


